Exhibit 10.1

LOGO [g85377graphic1.jpg]

January 30, 2007

Ian Halifax

[address]

Dear Ian:

I am pleased to extend an offer of employment to you for the position of Senior
Vice President of Finance and Administration, Chief Financial Officer in our
Alameda, CA office, reporting to Ken Klein. Your starting salary will be
$350,000 annualized. You will also be eligible to participate in our annual
incentive plan with a target payout of 50% of annual earned base salary based on
achievement of company results. Your start date will be Monday, February 26,
2007; however, you will not be required to certify our 10-Q SEC filings for Q2
and Q3 of our fiscal year 2007.

Wind River provides a comprehensive benefits package for all employees. Your
benefits will start on your date of hire. Included are company medical, dental,
vision, life insurance, Section 125, 401(k), EAP and short and long-term
disability plans. You will be entitled to not less than 15 vacation days each
year (in addition to Wind River’s 11 holidays), subject to Wind River’s vacation
accrual policy. You will be entitled to reimbursement for reasonable business
expenses incurred by you in the performance of your duties for Wind River in
accordance with Wind River’s business expense reimbursement policy.

Upon receipt of an itemized bill, Wind River will reimburse you (or directly
pay) for your legal expenses incurred in connection with the review and
negotiation of this letter and the agreements referenced herein in an amount not
to exceed $10,000.

As a Vice President of Wind River Systems, you are considered an “Eligible
Employee” under the Executive Officers’ Change of Control Incentive Plan (the
“Change of Control Plan”) and the Vice Presidents’ Severance Benefits Plan (the
“Severance Plan”). Additionally, in the event you are terminated without Cause
or voluntarily terminate your employment within ninety (90) days after you learn
of the occurrence of the event which forms the basis for your termination for
Good Reason (both as defined herein) and such termination is not covered by the
Change of Control Plan, then, subject to your entering into and not revoking a
release of claims in substantially the same applicable form as attached to the
Vice Presidents’ Severance Benefit Plan (the “Release”) you will receive the
following severance benefits:

 

  •   an amount equal to 12 months of your base salary as of your termination
date plus an amount equal to one hundred percent (100%) of your actual bonus for
the fiscal year prior to the fiscal year in which the termination occurs, less
required withholdings and deductions, payable commencing within ten (10) days
after the effective date of the Release in equal monthly installments over the
period of 12 months from your termination date;

 

  •   12 months of additional credit towards the vesting and exercisability of
all stock options then held by you, with such stock options remaining
exercisable pursuant to the terms of the Company’s applicable compensatory stock
plans and the corresponding award agreements.

Any severance benefits due to you under the Severance Plan shall be
automatically reduced to the extent you receive the severance benefits set forth
above.



--------------------------------------------------------------------------------

For the purposes of this offer letter, “Cause” shall mean the occurrence of one
or more of the following: (i) your willful and continued failure to perform the
duties and responsibilities of your position after there has been delivered to
you a written demand for performance from the CEO or Board of Directors (the
“Board”) which describes the basis for the belief that you have not
substantially performed your duties and provides you with 30 days to take
corrective action; (ii) any act of personal dishonesty taken by you in
connection with your responsibilities as an employee with the intention or
reasonable expectation that such may result in your substantial personal
enrichment; or (iii) your conviction of a felony which the CEO or Board
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business. Your physical or mental disability or death
shall not constitute Cause hereunder.

For the purposes of this offer letter, “Good Reason” shall mean any one of the
following events without your express written consent: (i) a reduction of your
duties, title, authority, or responsibilities as Chief Financial Officer,
relative to your duties, title, authority or responsibilities as in effect at
the Measuring Time; (ii) a reduction by the Company in your base salary as in
effect at the Measuring Time except for a one-time reduction, in an amount of up
to 10%, that also is applied to substantially all of the Company’s other senior
executives; (iii) a reduction by the Company in the aggregate level of employee
benefits, including bonuses, to which you were entitled at the Measuring Time
with the result that your aggregate benefits package is materially reduced;
(iv) your relocation of Executive to a facility or location more than 35 miles
from your location at the commencement of your employment; (v) a material breach
by the Company of its obligations under this Agreement; or (vi) the failure of
the Company to obtain the assumption of this Agreement by any successors;
provided, however, that Good Reason shall not exist unless you provide the
Company with written notice specifying the grounds for the purported Good Reason
and such grounds are not cured within 30 days of the Company’s receipt of such
notice. For purposes of the preceding sentence, “Measuring Time” means
(i) immediately prior to the applicable reduction, or (ii) Executive’s
commencement of employment.

Subject to approval by the Compensation Committee of the Board of Directors, you
will also be granted, on the fifteenth business day in the month following your
first day of employment, an option to purchase 425,000 shares of Wind River
Common Stock in accordance with our stock option grant procedures. This option
will vest as follows: 25% of the shares subject to the option shall vest after
12 months of service. Thereafter, your option will vest at a rate of  1/48th of
the total grant on your monthly anniversary date for the following three years,
subject to your continued service. The term of this option is seven years.
Further details of your option will be contained in your option agreement, which
you will receive shortly after the grant date, for your review, signature and
return.

All Wind River employees work by an employment-at-will understanding. This means
that either you or Wind River may terminate the employment relationship at any
time, with or without notice and with or without cause or reason. As with any
employment, we must ask that you bring proper documentation showing that you are
eligible to work in the United States. Please provide us with this documentation
on your first day of work.



--------------------------------------------------------------------------------

Ian, I think you can see that Wind River is a unique company. Our success is
derived from the people who work here. All who have met you believe that you can
make an important personal contribution to Wind River’s future. If this offer is
acceptable to you, please sign and return via fax one copy of this letter and
the Invention Assignment and Proprietary Information Agreement to me. Please
call me if you have any questions.

Sincerely,

 

 

/s/ Jeff Loehr

Jeff Loehr Vice President, Human Resources

I accept Wind River’s offer of employment.

 

 

/s/ Ian Halifax

  

January 31, 2007

Name    Date